Case: 15-13659     Date Filed: 05/12/2016   Page: 1 of 8


                                                                         [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-13659
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:12-cr-20858-DPG-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DANFI GONZALEZ IGUARAN,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (May 12, 2016)

Before ED CARNES, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Danfi Gonzalez Iguaran pleaded guilty to one count of conspiring to

distribute cocaine while on board a vessel subject to the jurisdiction of the United
                Case: 15-13659        Date Filed: 05/12/2016       Page: 2 of 8


States, in violation of the Maritime Drug Law Enforcement Act (MDLEA), 46

U.S.C. §§ 70503(a)(1), 70506(b). On appeal, he contends for the first time that the

district court did not have subject matter jurisdiction because the record does not

establish that the vessel in which he was apprehended was subject to the

jurisdiction of the United States.

       As an initial matter, the government contends that we should review only for

plain error because Iguaran did not raise his jurisdictional objection in the district

court.1 The government is wrong. See McCoy v. United States, 266 F.3d 1245,

1249 (11th Cir. 2001) (“[J]urisdictional errors are not subject to plain- or harmless-

error analysis.”). The district court’s subject matter jurisdiction is a question of

law that we review de novo even when it is raised for the first time on appeal. See

United States v. Giraldo-Prado, 150 F.3d 1328, 1329 (11th Cir. 1998); see also

Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434, 131 S. Ct. 1197, 1202

(2011) (noting that “[o]bjections to subject-matter jurisdiction . . . may be raised at

any time”); United States v. Cotton, 535 U.S. 625, 630, 122 S. Ct. 1781, 1785

(2002) (“[D]efects in subject-matter jurisdiction require correction regardless of

whether the error was raised in district court.”). We review for clear error the

       1
         In support of its argument that plain error review applies, the government relies on our
unpublished decisions in United States v. Estrada-Obregon, 270 F. App’x 978 (11th Cir. 2008),
and United States v. Madera-Lopez, 190 F. App’x 832 (11th Cir. 2006). Neither decision
constitutes binding precedent. See 11th Cir. R. 36-2 (“Unpublished opinions are not considered
binding precedent.”); United States v. Irey, 612 F.3d 1160, 1215 n.34 (11th Cir. 2010)
(“Unpublished opinions are not precedential . . . .”).


                                                2
              Case: 15-13659     Date Filed: 05/12/2016    Page: 3 of 8


district court’s factfindings relevant to jurisdiction. United States v. Tinoco, 304

F.3d 1088, 1114 (11th Cir. 2002).

      The MDLEA makes it a crime to conspire to distribute a controlled

substance while on board “a vessel subject to the jurisdiction of the United States.”

46 U.S.C. §§ 70503(a)(1), 70506(b). The Act also states that “[j]urisdiction of the

United States with respect to a vessel subject to this chapter is not an element of an

offense” and that “[j]urisdictional issues arising under this chapter are preliminary

questions of law to be determined solely by the trial judge.” 46 U.S.C. § 70504(a).

Based on that language, this Court has “interpreted the ‘on board a vessel subject

to the jurisdiction of the United States’ portion of the MDLEA as a congressionally

imposed limit on courts’ subject matter jurisdiction, akin to the amount-in-

controversy requirement contained in 28 U.S.C. § 1332.” United States v. De La

Garza, 516 F.3d 1266, 1271 (11th Cir. 2008); see also United States v.

Betancourth, 554 F.3d 1329, 1332–33 (11th Cir. 2009). Thus, “for a district court

to have adjudicatory authority over a charge that a defendant conspired to violate

the substantive crime defined in [the MDLEA], the Government must preliminarily

show that the conspiracy’s vessel was, when apprehended, ‘subject to the

jurisdiction of the United States.’” De La Garza, 516 F.3d at 1272 (citations

omitted).




                                          3
               Case: 15-13659     Date Filed: 05/12/2016     Page: 4 of 8


      The MDLEA identifies various circumstances that would render a vessel

subject to the jurisdiction of the United States. For example, “a vessel without

nationality” counts as a “vessel subject to the jurisdiction of the United States” for

purposes of the MDLEA. 46 U.S.C. § 70502(c)(1)(A). In turn, the term “vessel

without nationality” includes “a vessel aboard which the master or individual in

charge fails, on request of an officer of the United States authorized to enforce

applicable provisions of United States law, to make a claim of nationality or

registry for that vessel.” Id. § 70502(d)(1)(B). Under those definitions, if Iguaran

and his coconspirators failed, on request of the United States officials who

apprehended them, to “make a claim of nationality,” their vessel was “without

nationality” and “subject to the jurisdiction of the United States.”

      In this case, the district court did not expressly make any factual findings

with respect to its jurisdiction. The government contends, however, that Iguaran’s

plea agreement, which was consistent with his factual proffer and presentence

investigation report, establishes the district court’s jurisdiction. In the plea

agreement, Iguaran agreed to plead guilty to conspiring to possess with intent to

distribute cocaine “with individuals who were on board a vessel that was subject to

the jurisdiction of the United States.” That statement, the government appears to

argue, constitutes an admission of jurisdiction.




                                            4
               Case: 15-13659     Date Filed: 05/12/2016    Page: 5 of 8


      The government’s argument fails because, as we have repeatedly held,

“[p]arties may not stipulate jurisdiction.” W. Peninsular Title Co. v. Palm Beach

Cty., 41 F.3d 1490, 1492 n.4 (11th Cir. 1995); see also Travaglio v. Am. Express

Co., 735 F.3d 1266, 1269–70 (11th Cir. 2013) (“[I]t is fundamental that parties

may not stipulate to federal jurisdiction.”); Bush v. United States, 703 F.2d 491,

494 (11th Cir. 1983) (“The mere fact that the parties stipulated to jurisdiction does

not automatically vest authority in the district court to adjudicate all the issues

presented, for subject matter jurisdiction cannot be assumed by the court nor can it

be waived by the parties.”). Parties may, however, “stipulate to facts that bear on

our jurisdictional inquiry.” Eng’g Contractors Ass’n of S. Fla. v. Metro. Dade

Cty., 122 F.3d 895, 905 (11th Cir. 1997); see also Ry. Co. v. Ramsey, 89 U.S. (22

Wall.) 322, 327 (1874). A court’s task is to determine whether “the stipulated facts

give rise to jurisdiction.” W. Peninsular Title Co., 41 F.3d at 1492 n.4 (emphasis

omitted).

      In the plea agreement, Iguaran does not admit to facts that give rise to

jurisdiction. The agreement does not state, for example, that Iguaran and his

coconspirators failed to “make a claim of nationality” upon request when United

States officials apprehended them. Instead, it asserts that Iguaran was on a vessel

subject to the United States’ jurisdiction. That is a question of law and one which,

as we have already explained, parties may not stipulate or admit to. See Travaglio,



                                           5
               Case: 15-13659     Date Filed: 05/12/2016     Page: 6 of 8


735 F.3d at 1269–70; W. Peninsular Title Co., 41 F.3d at 1492 n.4; Bush, 703 F.2d

at 494. Iguaran’s factual proffer, his presentence investigation report, and the

transcript from his change of plea hearing also fail to supply facts which establish

that Iguaran’s vessel was subject to the jurisdiction of the United States. And the

record is devoid of any other facts that would provide a basis for federal subject

matter jurisdiction. As a result, we are unable to determine whether the district

court had jurisdiction over Iguaran’s case.

      The government points out that one of Iguaran’s coconspirators, in a

separate proceeding against him, admitted to facts that would establish jurisdiction

in their cases. For example, that coconspirator admitted in his plea agreement that

when they were apprehended “none of the defendants claimed to be the master of

the vessel,” “none made a claim of nationality,” and the vessel “was, therefore, a

stateless vessel subject to the jurisdiction of the United States.” His admission is

irrelevant here because the question is whether the record in Iguaran’s case, not

some other case, establishes jurisdiction. It does not.

      When a party’s failure to challenge the district court’s jurisdiction is at least

partially responsible for the lack of a developed record, we have said that “the

proper course of action . . . is to remand the case to the district court for factual

findings” as to jurisdiction. Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th

Cir. 2001); see also Belleri v. United States, 712 F.3d 543, 548 (11th Cir. 2013)



                                            6
               Case: 15-13659     Date Filed: 05/12/2016   Page: 7 of 8


(stating that when we discover “a serious question regarding the factual predicate

for subject-matter jurisdiction, we should remand for a finding to resolve the

jurisdictional question”) (quotation marks and alteration omitted); Rolling Greens

MHP, LP v. Comcast SCH Holdings LLC, 374 F.3d 1020, 1020–21 (11th Cir.

2004) (remanding to the district court “for limited purpose of determining whether

diversity jurisdiction exists”). Although neither side requests it, a limited remand

is the proper course of action in this case.

      We therefore remand the case to the district court for the limited purpose of

determining whether subject matter jurisdiction exists. On limited remand, the

government “should be afforded an opportunity to submit evidence in support of

its assertion” that Iguaran’s vessel was subject to the jurisdiction of the United

States, and Iguaran should be afforded an opportunity to present evidence that it

was not. Williams, 269 F.3d at 1321. The district court should then determine

whether the government has carried its burden of establishing that the vessel in

which Iguaran was apprehended was subject to the jurisdiction of the United

States. If the court determines that the government has proven that, it should

reinstate Iguaran’s conviction; if the court determines that the government has not

proven that, it should enter a judgment dismissing for lack of jurisdiction the

charge against Iguaran.




                                           7
              Case: 15-13659    Date Filed: 05/12/2016   Page: 8 of 8


      The judgment is VACATED and the case is REMANDED for further

proceedings consistent with this opinion.




                                            8